Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Final Action is in responsive to the amendments and Applicant's response filed on 12/14/20. Claim 5 is canceled. Claims 1, 3, 3, 6-10, 12, 14, 16, and 18-20 are amended. Claims 1-4 and 6-20 are pending.

Drawings
The Examiner contends that the drawings submitted on 7/30/19 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crudele et al (US 20140189682 A1/US 9128745 B2) hereinafter Crudele, in view of Kapur et al (US 20180176176 A1), hereinafter Kapur, and furthermore in view of Berg et al (US 20200120098 A1), hereinafter Berg.

Regarding claim 1, Crudele discloses a system associated with a cloud computing environment (a cloud computing environment) (Paragraph [0002]), comprising:
a data storage device containing user identifiers and associated entitlement values for a plurality of tenants of the cloud computing environment (cloud resources (compute, storage, and networks) can be dedicated to tenants) (Paragraph [0004]);
a platform resource manager, at an integration service, having access to the cloud computing environment, and
a provisioning application platform between a user device and the platform resource manager and coupled to the data storage device (physical storage 108 to provision the storage for allocation) (Paragraph [0042]) to: (i) receive a user request for an integration design application, (request for an expansion of allocated virtual storage 332 to a VM 312, as received) (Paragraph [0046]), (ii) access the data storage device (storage devices must be configured to be accessed only from the networks dedicated to the tenant) (Paragraphs [0004] and [0040]), and (iii) transmit at least one entitlement value to the platform resource manager (transmitting a request to an authorization engine) (Paragraphs [0015] and [0020]) to facilitate creation of a plurality of microservices by the integration service, resulting in implementation of the integration design application for the user.
Crudele does not explicitly disclose facilitating creation of a plurality of microservices resulting in implementation of the integration service for the user.
In an analogous art, Kapur discloses facilitating creation of a plurality of microservices resulting in implementation of the integration service for the user (created, integrated, hosted, maintained, deployed, managed, serviced, supported, etc. by a service provider who offers to facilitate a method for a multi-tenant DNS mechanism) (paragraph [0072]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Kapur into the teachings of Crudele.
One would have been motivated to do so, in order to enable convenient, on-demand network access to a shared pool of configurable computing resources, as taught by Kapur. 
Kapur-Crudele does not disclose a system wherein the platform resource manager is to: (i) create tenant specific resources based on the at least one entitlement value, (ii) create tenant specific instances, and (iii) bind applications to the resources and instances to create the integration design application.
In an analogous art Berg discloses a system wherein the platform resource manager is to: (i) create tenant specific resources based on the at least one entitlement value, (ii) create tenant specific instances, and (iii) bind applications to the resources  (modeled by coming up with a RESTful resource design that organizes them in a hierarchy, say by application) Paragraph [0081]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Berg into the teachings of Crudele-Kapur.
One would have been motivated to do so, in order to enable access approval via an access control system grants access during operations, by association of users, as taught by Berg. 

Regarding claim 2, Crudele-Kapur-Berg discloses a system, wherein at least one microservice is associated with at least one of: (i) an integration design user interface application (created, integrated, hosted, maintained, deployed, managed, serviced, supported, etc. by a service provider who offers to facilitate a method for a multi-tenant DNS mechanism) (Crudele, paragraph [0072]), (ii) a monitoring user interface application (monitors a usage) (Crudele, abstract and paragraph [0005]), (iii) a runtime working node (Crudele, paragraph [0029]), (iv) an information storage service (Crudele, abstract and paragraph [0003]), and (v) database resources (Crudele, paragraph [0048]).

Regarding claim 3, Crudele-Kapur-Berg discloses a system, wherein the provisioning application platform is associated with at least one of: (i) a Software-as-a-Service, and (ii) a Platform-as-a-Service (Kapur, paragraphs [0003] and [0036]).

Regarding claim 4, Crudele-Kapur-Berg discloses a system, wherein the request from the user is associated with a subscribe request (Crudele, paragraph [0040]).

Claim 5 is canceled.

Regarding claim 6, Crudele-Kapur-Berg discloses a system, wherein the platform resource manager has an inbuild event publish/subscribe framework (Crudele, paragraph [0040]).

Regarding claim 7, Crudele-Kapur-Berg discloses a system, wherein the provisioning application platform is further to verify that tenant-onboarding is completed successfully (Kapur, paragraph [0054]).

Regarding claim 8, Crudele-Kapur-Berg discloses a system, wherein the provisioning application platform accesses entitlement information stored in at least one of: (i) a scope of the provisioning application platform (Crudele, paragraph [0004]), and (ii) a commercialization component of a cloud computing environment platform (Crudele, paragraph [0029]).

Regarding claim 9, Crudele-Kapur-Berg discloses a system, wherein the provisioning application platform further supports a decommissioning process (Crudele, paragraph [0042]).

Claims 10-13 are corresponding computer-readable medium claims of system claims 1-4; therefore, are rejected under the same rationale.

Claims 14-20 are corresponding method claims of system claims 1-4, 7-9; therefore, is rejected under the same rationale.


Conclusion
Applicant's arguments filed 12/14/20 have been fully considered but they are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TESFAY YOHANNES/ 2/14/21Primary Examiner, Art Unit 2441